DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-9 are currently pending.
Response to Amendment
The amendment filed on 08/24/2021 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 05/25/2021
The examiner modified the rejection below to address claim amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Colehower (Pat No. 3419434).
Regarding claim 1, Colehower teaches a PV cell comprising:
a substrate (12,13) including at least one first surface having a surface inclined at a first angle with respect to a bottom surface of the substrate and at least one second surface located adjacent to the at least one first surface, wherein the at least one second surface is connected to a next inclined surface and inclined at a second angle  with respect to the bottom surface of the substrate[fig 1-2];
the solar cell strip 14 only on the at least one first surface of the substrate (12,13) [fig 1-2]. It is noted that the solar cell strip includes a first electrode, a light absorbing layer, and second electrode [fig 4] (it is also known that the solar cell structure always includes a first electrode, a light absorbing layer, and second electrode). Thus, it is considered that:
a first electrode  only on  the at least one first surface of the substrate
 a light absorbing layer on the first electrode and
a second electrode 703a formed on the light absorbing layer
Regarding claim 2, Colehower teaches the first electrode, the light absorbing layer, and the second electrode have a surface inclined at the first angle with respect to the bottom surface of the substrate [fig 1-4].
Regarding claim 3, Colehower teaches the first electrode, the light absorbing layer, and the second electrode have a surface inclined at the second angle with respect to the bottom surface of the substrate [fig 1-4].
Regarding claim 4, Colehower teaches the first electrode, the light absorbing layer, and the second electrode being stacked on the at least one first surface of the substrate.
Regarding claim 9, Colehower  teaches a method of making the inclined thin film solar cell comprising:
preparing a substrate (12,13) including at least one first surface having a surface inclined at a first angle with respect to a bottom surface of the substrate and at least one second surface located adjacent to the at least one first surface, wherein the at least one second surface is connected to a next inclined surface and inclined at a second angle  with respect to the bottom surface of the substrate[fig 1-2];
the solar cell strip 14 only on the at least one first surface of the substrate (12,13) [fig 1-2]. It is noted that the solar cell strip includes a first electrode, a light absorbing layer, and second electrode [fig 4] (it is also known that the solar cell structure always includes a first electrode, a light absorbing layer, and second electrode). Thus, it is considered that:
 forming a first electrode  only on  the at least one first surface of the substrate
 Forming a light absorbing layer on the first electrode and
Forming a second electrode 703a formed on the light absorbing layer
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Colehower (Pat No. 3419434) and further in view of Dutta (PG Pub 20080072958).
Regarding claim 5, Colehower teaches the claimed limitation, but Colehower does not teach the first angle having range as claimed.
Dutta teaches the tilt angle would be adjusted or controlled by adjusting height for maximum transmission of solar light [para 43-44 46-47].
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to adjust the first angle of Colehower to arrive the claimed range for maximum transmission of solar light [para 43-44 46-47].
Regarding claim 6, Colehower teaches the claimed limitation, but Colehower does not teach the second angle having range as claimed.
Dutta teaches the tilt angle would be adjusted or controlled by adjusting height for maximum transmission of solar light [para 43-44 46-47].
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not 

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to adjust the second angle of Colehower to arrive the claimed range for maximum transmission of solar light [para 43-44 46-47].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Colehower (Pat No. 3419434) as applied to claim1 above, and further in view of Uematsu et al (Pat No. 5024953),
Regarding claim 7, Colehower teaches the claimed limitation as set forth above, but Colehower does not teach a bus bar as claimed.
Uematsu et al teaches an opto-electric transducing comprising bus bar 65 wherein the bus bar is formed only on an upper portion on a side of the at least one second surface and has a surface inclined at the second angle with respect to the bottom surface of the substrate [fig 18].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the bus bar of Uematsu et al only on an upper portion on a side of the at least one second surface of Colehower for electrical connection and the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Colehower (Pat No. 3419434)as applied to claim1 above, and further in view of Chen (PG pub 20150007868).
Regarding claim 8, Colehower teaches the claimed limitation as set forth above, but Colehower does not teach a buffer layer as claimed.
Chen teaches a solar cell comprising a buffer layer 207 being on the light absorbing layer 205 [fig 4].

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the buffer layer of Chen on the light absorbing layer of Colehower since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).

Response to Arguments
Applicant’s arguments filed on 08/24/2021 are deemed moot in view of the following new grounds of rejection, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/UYEN M TRAN/Primary Examiner, Art Unit 1726